The following opinion was filed April 11, 1933 :
Nelson, J.
The issues in this case were tried at the same time that the issues in Kurzon v. Espenhains Dry Goods Co., *644decided this day (ante, p. 629, 248 N. W. 149), were tried. The outcome of this action was obviously bound up with that of the other action. Had the judgment in the Kurzon action been sustained it would then follow that the judgment herein would have to be affirmed. However, the judgment in the Kurzon action was reversed with directions to dismiss the complaint therein. It therefore follows that the judgment herein which dismissed the plaintiff’s complaint was erroneous.
By the Court. — Judgment reversed, and cause remanded for further proceedings.
Wickhem, J., took no part.
A motion for a rehearing was denied, without costs, on June 6, 1933.